Citation Nr: 1034492	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  07-21 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a bilateral foot disability.

2.  Entitlement to service connection for a skin disability, to 
include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  He 
served in Vietnam from October 1966 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, inter alia, declined to reopen the Veteran's  service 
connection claim for a bilateral foot disability and denied 
service connection for a skin disability.   

In June 2010, the Veteran presented sworn testimony during a 
Travel Board hearing in Waco, Texas, which was chaired by the 
undersigned.  A transcript of the hearing has been associated 
with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's petition to 
reopen his claim of entitlement to service connection for a 
bilateral foot disability and his claim of entitlement to service 
connection for a skin disability, to include as due to herbicide 
exposure, and 


With regard to the issue of whether new and material evidence has 
been received sufficient to reopen the Veteran's claim of 
entitlement to service connection for a bilateral foot 
disability, the Board is aware of the holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In Kent, the United States 
Court of Appeals for Veterans Claims (Court) specifically 
addressed the VCAA notice requirements in the context of a 
claimant's request to reopen a previously and finally denied 
claim.  The Court found that VA must notify a claimant of the 
reason for the prior denial(s) and the evidence and information 
that is necessary to reopen the claim, and must provide notice 
that describes what evidence would be necessary to substantiate 
the element or elements required to establish service connection 
that were not found in the previous denial.

After careful review, the Board has concluded that the notice 
requirements of the Veterans Claims Assistance Act of 2000 (VCAA) 
have not been satisfied for the new and material evidence claim.  
Although the RO issued a VCAA letter dated in August 2006, this 
letter did not comply with the requirements set forth in Kent.  
Specifically, the August 2006 letter indicated that the Veteran's 
prior claim for service connection had been denied because the 
March 1975 VA examination did not show bone deterioration of the 
feet.  Upon review of the April 1975 rating decision, the Board 
finds that this is not accurate.  Instead, in April 1975, the RO 
denied the Veteran's claim on the basis that there was no 
evidence showing that a foot disability had been incurred or 
aggravated in service.  Accordingly, the Veteran must be provided 
with a notice letter addressing this deficiency.

Additionally, as the case is being remanded, the Board will take 
the opportunity to obtain any VA treatment records not yet 
associated with the claims file.  See 38 C.F.R. § 3.159(c) (2) 
(2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to the Veteran's claim for service connection for a 
skin disability, his DD-214 shows that he had 11 months and 8 
days of foreign and/or sea service.  Additionally, a PIES request 
completed in July 2006 shows that the Veteran served in the 
Republic of Vietnam from October 13, 1966 to September 20, 1967.  
As such, in-service exposure to herbicides is conceded.  See 
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2009).

With respect to a current disability, private and VA treatment 
records show treatment for various skin disorders, including 
diagnoses of "probable actinic lesion," "body rash," and 
"likely superficial folliculitis."  See VA treatment record, 
August 2000; Dr. G. K. treatment record, June 2005; VA treatment 
record, July 2006.  Despite this evidence of presumptive in-
service herbicide exposure, a current skin disability, and the 
Veteran's assertion of a relationship between his in-service 
herbicide exposure and his current disability, no VA examination 
has been provided to determine a possible nexus between the 
Veteran's active duty service and his current skin disability.

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  As noted above, the 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that 
an examination is required when there is: (1) evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.

In light of the evidence showing in-service herbicide exposure, 
post-service medical evidence of a skin disability, and the 
Veteran's report that his current disability is related to his 
active duty service, the Board finds that an examination and 
medical nexus opinion are necessary in order to properly resolve 
the claim of entitlement to service connection for a skin 
disability, to include as due to herbicide exposure.  See 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); see also 
McLendon, supra.

Additionally, at his June 2010, the Veteran identified other 
potential outstanding medical evidence.  Specifically, he 
indicated that he had been treated at the Dallas VA Medical 
Center (VAMC) shortly after separation from service.  The RO was 
unable to find any treatment records from the Dallas VAMC dated 
from 1971 to April 38, 1995.  See Formal Finding on the 
Unavailability of VA Treatment Records, March 2007.  However, 
there is no indication that they attempted to or were unable to 
locate treatment records dated prior to 1971.  VA has an 
obligation under the VCAA to associate all relevant records in 
VA's possession with the claims file of a veteran.  See 38 C.F.R. 
§ 3.159 (2009).  As such, on remand any outstanding treatment 
records from the Dallas VAMC, particularly prior to 1971, as well 
as from any other VA facility identified by the Veteran must be 
obtained.  The Veteran also indicated that he has been treated by 
a private physician, Dr. S.  There are no treatment records from 
Dr. S. associated with the claims file.  As the case is being 
remanded, the Veteran should be given an opportunity to submit 
releases of information for Dr. S. and any other treatment 
providers.  See 38 C.F.R. § 3.159(c) (2009); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice compliant 
with the holding in Kent v. Nicholson, 20 
Vet. App. 1 (2006), regarding the issues of 
whether new and material evidence has been 
received sufficient to reopen his claim of 
entitlement to service connection for a 
bilateral foot disability.  Specifically, the 
Veteran should be notified of the reason for 
the prior denial and the evidence or 
information that is necessary to reopen the 
claim.  The notice letter must describe what 
evidence would be necessary to substantiate 
the element or elements required to establish 
service connection that were not found in the 
previous denial.

2.  Copies of any outstanding VA treatment 
records should be obtained and added to the 
claims folder.  In particular, an attempt 
should be made to obtain any treatment 
records from the Dallas VAMC prior to 1971.  
All efforts to obtain these records should be 
documented in the claims folder. 

If the RO is unable to secure these records, 
it must notify the Veteran and (a) identify 
the specific records it is unable to obtain; 
(b) briefly explain the efforts that it made 
to obtain those records; (c) describe any 
further action to be taken with respect to 
the claim; and (d) notify the Veteran that 
he is ultimately responsible for providing 
the evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e)(1) (2009).

3.  Contact the Veteran to obtain a release 
of information for any treatment records 
held by Dr. S. or any other facilities or 
providers identified by the Veteran.  If the 
Veteran returns a completed and signed 
release of information, the AMC should 
attempt to obtain these records and 
associate them with the claims file.

If the RO is unable to secure these records, 
it must notify the Veteran and (a) identify 
the specific records it is unable to obtain; 
(b) briefly explain the efforts that it made 
to obtain those records; (c) describe any 
further action to be taken with respect to 
the claim; and (d) notify the Veteran that 
he is ultimately responsible for providing 
the evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e)(1) (2009).

4.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
skin disability.  The examiner must review 
pertinent documents in the Veteran's claims 
file in conjunction with the examination.  
This review must be noted in the examination 
report.

For any skin disability diagnosed on 
examination, the examiner is asked to express 
opinions as to whether there is a 50 percent 
probability or greater that the currently 
diagnosed skin disability had its clinical 
onset during the Veteran's active service 
(between May 1966 and May 1968) or is 
otherwise related to such active service, 
including the presumed in-service herbicide 
exposure.  

Complete rationale should be given for all 
opinions reached.  

5.  After completing the above actions and 
any other development that may be indicated 
by any response received as a consequence of 
the actions taken in the paragraphs above, 
the petition to reopen a claim of entitlement 
to service connection for a bilateral foot 
disability and the claim for service 
connection for a skin disability, to include 
as due to herbicide exposure should be 
readjudicated.  If either issue remains 
denied, a supplemental statement of the case 
should be provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this case 
should be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) 
(2009).


